DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species A) drawn to a device comprising a transmissive spatial light modulator.
Species B) drawn to a device comprising an emissive spatial light modulator.
 The species are independent or distinct because each pertains to a mutually exclusive configuration. Species A is directed to displays such as liquid crystal displays which require a backlight whereas species B is directed to displays such as OLED displays that do not require a backlight these Species require different arrangements of components. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
If the Applicants elect Species A for examination, Applicants are advised that this application contains further claims directed to the following patentably distinct sub-species (hereinafter ‘Species’):
Species A1) drawn to a display with optical elements arranged as shown in figure 4A-4B.
Species A2) drawn to a display with optical elements arranged as shown in figure 5A-5B. 
Species A3) drawn to a display with optical elements arranged as shown in figure 15A. 
Species A4) drawn to a display with optical elements arranged as shown in figure 15B.
Species A5) drawn to a display with optical elements arranged as shown in figure 15C.
Species A6) drawn to a display with optical elements arranged as shown in figure 15D.
Species A7) drawn to a display with optical elements arranged as shown in figure 15E.
Species A8) drawn to a display with optical elements arranged as shown in figure 15F.
Species A9) drawn to a display with optical elements arranged as shown in figure 16A.
Species A10) drawn to a display with optical elements arranged as shown in figure 16B.
Species A11) drawn to a display with optical elements arranged as shown in figure 16C.
Species A12) drawn to a display with optical elements arranged as shown in figure 16D.
Species A13) drawn to a display with optical elements arranged as shown in figure 16E.
Species A14) drawn to a display with optical elements arranged as shown in figure 16F.
Species A15) drawn to a display with optical elements arranged as shown in figure 17A.
Species A16) drawn to a display with optical elements arranged as shown in figure 17B.
Species A17) drawn to a display with optical elements arranged as shown in figure 17C.
The species are independent or distinct because each pertains to a mutually exclusive configuration. Species A1-A17 require different optical films arranged in different orders, have different optical properties, and require different manufacturing processes and. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
If the Applicants elect Species B for examination, Applicants are advised that this application contains further claims directed to the following patentably distinct sub-species (hereinafter ‘Species’):
Species B1) drawn to a display with optical elements arranged as shown in figure 1A-1B.
Species B2) drawn to a display with optical elements arranged as shown in figure 1C.
Species B3) drawn to a display with optical elements arranged as shown in figure 18A.
Species B4) drawn to a display with optical elements arranged as shown in figure 18B.
Species B5) drawn to a display with optical elements arranged as shown in figure 18C.
Species B6) drawn to a display with optical elements arranged as shown in figure 18D.
Species B7) drawn to a display with optical elements arranged as shown in figure 18E.
Species B8) drawn to a display with optical elements arranged as shown in figure 18F.
The species are independent or distinct because each pertains to a mutually exclusive configuration. Species B1-B8 require different optical films arranged in different orders, have different optical properties, and require different manufacturing processes and. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871